PER CURIAM:
In our prior opinion dated September 23, 2002, we affirmed the judgment of the district court except for the state law claims identified in section IX of the opinion. We certified those state law issues to Supreme Court of California and stayed further proceedings in this case pending a response from the Supreme Court of California on the request for certification.
The Supreme Court of California graciously accepted our certification request. As accepted and modified, the questions posed on certification were as follows:
1. Did the Commissioners of the California Public Utilities Commission have the authority to propose the stipulated judgment in light of the provisions of Assembly Bill No. 1890 (1995-1996 Reg. Sess.) codified in Public Utilities Code sections 330-398.5 (Stats.1996, ch. 854)?
2. Did the procedures employed in entering the stipulated judgment violate the Bagley-Keene Open Meeting Act (Gov.Code, §§ 11120-11132.5)?
3. Does the stipulated judgment violate section 454 of the Public Utilities Code by altering utility rates without a public hearing and issuance of findings?
Southern California Edison Co. v. Peevey, 31 Cal.4th 781, 74 P.3d 795, 797 (2003).
The Supreme Court stated that: “Having analyzed these questions, we conclude the settlement did not violate California law in any of these three respects.” Id. Its response resolves the remaining issues in this case.
The judgment of the district court is AFFIRMED.